UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 13-1893


ELSA B. CABRERA,

                Plaintiff - Appellant,

          v.

DEPARTMENT OF THE NAVY,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. Malcolm J. Howard,
Senior District Judge. (4:12-cv-00206-H)


Submitted:   October 22, 2013             Decided:   October 24, 2013


Before WILKINSON, NIEMEYER, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Elsa B. Cabrera, Appellant Pro Se. Joshua Bryan Royster, OFFICE
OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Elsa   B.    Cabrera     appeals   the    district          court’s    order

granting Defendant’s motion to dismiss and dismissing without

prejudice      her    complaint        for   failure    to        effect    service    on

Defendant     within      120   days    of   filing.        We     have    reviewed    the

record and find no reversible error.                Accordingly, we affirm for

the reasons stated by the district court.                        Cabrera v. Dep’t of

the   Navy,    No.    4:12-cv-00206-H        (E.D.N.C.       June    17,    2013).     We

dispense      with    oral      argument     because        the     facts    and     legal

contentions     are    adequately       presented      in    the    materials       before

this court and argument would not aid the decisional process.



                                                                               AFFIRMED




                                             2